Title: Thomas Jefferson to James Monroe, 8 January 1811
From: Jefferson, Thomas
To: Monroe, James


          
            Dear Sir
            Monticello Jan. 8. 11.
          
            I recieved your friendly letter of Dec. 24. on my return from Bedford, at which place I was at it’s date. it conveyed me the first notice of the attempt to draw me into the newspapers on the subject of the propositions which had been passing between the agents of the Rivanna company & myself for their accomodation in passing the navigation through my lands.  I immediately enquired into it, and found it was John Nicholas, who having been permitted by the agents (called Directors) to read the papers, had written long animadversions, which he wished to get, with the correspondence, into the public papers. altho there is nothing in the correspondence which I would wish to conceal, yet I am now at that time of life when quiet is the summum bonum, and I do not see that the public could be either amused or benefited by having me dragged into the papers and harrowed by malignant discussions on every private bargain which, in the ordinary course of things, we are all obliged to be engaged in.  I am very thankful therefore to mr Ritchie for having rescued me from this being disturbed by this miserable scribbler. I inclose you the correspondence with a request that you will be so good as to peruse it. the sum of what has passed is this.  you, gentlemen Directors ask the observing that my mill dam & canal was a present a dead sheet of water from the entrance of the river into the mountain at the Secretary’s ford, to it’s exit at my mill, desire the use of my dam, to keep the back water in it’s present navigable state. use it. I shall maintain it for my own purposes. ‘but we wish to raise it two feet.’ then you must maintain the dam yourselves, because being raised to 5.f. it will be carried away 10. times for once if it remains at 3. feet. ‘then we will not raise it; but we wish the use of your canal.’ you are welcome to it. ‘but we must widen it for batteaux.’ you are free to widen it, but as admitting a greater volume of water will certainly destroy the bank in some places, you must maintain the bank. ‘agreed, but we shall want a site for our lock at the lower end.’ I give it to you. ‘timber, earth, stone to build it’ I give it to you, all common timber. fine timber trees must be paid for. ‘agreed. we want a site & timber for our toll house.’ ‘ I give them to you. ‘but while we are widening the canal, we must stop your mills, perhaps for a month.’ you may do it, & I will charge nothing for the rent of my manufacturing mill for a month, nor the suspension of my toll mill, the two objects amounting to about 200.D. if after this your works, or the using your locks should stop my mill you must pay for the time. ‘we agree to it,’ and I thought the matter settled: but I have heard that they are not satisfied nor decided. observe that this is not a general but merely local object. it is only to carry the navigation from Milton to Moore’s ford, in other words to Charlottesville, a question between the two towns. the people up the river are left to open their own navigation. nor do I believe the navigation will be used when done, because a waggon once at Charlottesville will go on to my mill the Shadwell mill for less than even the toll of a barrel of flour, which is 9d besides the price of the watermen. I state all these things to you, & have asked you to peruse the correspondence, because it is well you should possess the whole subject, as perhaps it may go to the legislature. indeed the Directors acknolege that the former act has done wrong in making authorising the toll to be taken at Milton instead of the falls next above the Shadwell mills, from whence there is at present a perfectly safe navigation. for mr Randolph & myself, at the our own expence (of about 300.D.) have opened a sluice thro’ the Milton falls, which we shall still further perfect. I am told there is a law past some few years back declare declaring there shall be no future beds grants of the beds of rivers or creeks in future, and annulling all the past. the former is within the powers of the legislature, the latter is not. they can neither pass a law that my head shall be struck from my body without trial, nor my freehold taken from me without indemnification, and where not necessary for a public use. in this case the public can use the bed of the river without taking the property of it from me. by the common law, which was the law here till this act, the king cannot grant away tidewaters; they are reserved for the use of the nation. but all other waters were ever grantable here as well as in England. and how is a line to be drawn between rivers & creeks, and other brooks and branches? I think the judges would determine the annulling former grants as merely void. it is material in my case only as shewing that when the Shadwell mill was built 50. years ago, no trespass was committed on the bed of the river which was private property, & that no wrong having been committed it does not subject the proprietor to any ex-post facto burthen, as the building of a lock Etc. in the case of Magruder, who did not own the bed of the river, and who got leave to build a dam after the public had been 40. years in the exercise of their right of navigation along the river, Capt Meriwether and the other Commissioners for improving the navigation, gave him 500.D. to build and maintain a lock. this was more perhaps than he had a right to and is mentioned only to shew the difference of measure meted to him & to me, if it should be proposed to force me to build & maintain a lock. all this however is submitted to your consideration. if the matter is carried to the legislature, do what you think is right & it will be perfectly satisfactory to me. ever
          
            Yours affectionately
            
 Th: Jefferson
          
        